15 F.3d 1160
73 A.F.T.R.2d 94-1089
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert Vincent LINDSEY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE.
No. 93-1502.
United States Court of Appeals, District of Columbia Circuit.
Jan. 14, 1994.

Before:  BUCKLEY and WILLIAMS, Circuit Judges and REYNOLDS,* Senior District Judge, United States District Court for the Eastern District of Wisconsin.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States Tax Court and was argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  Accordingly, it is


2
ORDERED and ADJUDGED by the Court that the decision of the United States Tax Court is affirmed substantially for the reasons stated in its opinion.  In addition, the constitutional claims appellant presents for review, even if properly before us, are meritless under prevailing law.  See  Charlston Federal Savings & Loan Ass'n. v. Alderson, 324 U.S. 182, 190 (1945) (the Equal Protection Clause "applies only to taxation which in fact bears unequally on persons or property of the same class");   Califano v. Aznavorian, 439 U.S. 170 (1978) (unless the limitation imposed by Congress is wholly irrational, it is constitutional despite any incidental effects on international travel.)


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely-filed petition for rehearing.  See D.C.Cir.Rule 15.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d) (1988)